Citation Nr: 0124824	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  01-07 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals, left 
olecranon fracture with retained foreign bodies, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals, right 
distal fibula fracture with retained foreign bodies and 
limitation of ankle motion, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for residuals, left 
fibula and femoral condyle fracture with arthritis, currently 
rated as 20 percent disabling.

4.  Whether there was clear and unmistakable error in an 
April 27, 1983 rating decision which denied service 
connection for bilateral chondromalacia.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in January 1983 with more than 23 years 
of active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's left olecranon fracture with retained 
foreign bodies disability is manifested by complaints of 
intermittent pain and left elbow flexion from 30 degrees to 
80 degrees, with 80 degrees of pronation and supination; X-
rays have revealed minimal arthritic change.

2.  The veteran's residuals, right distal fibula fracture 
with retained foreign bodies and limitation of ankle motion 
disability is manifested by complaints of right ankle pain; 
range of motion testing revealed right ankle dorsiflexion to 
20 degrees, and right ankle plantar flexion to 40 degrees.

3.  The veteran's residuals, left fibula and femoral condyle 
fracture with arthritis disability manifests symptomatology 
most closely approximating "marked."

4.  A rating decision of April 27, 1983, which denied service 
connection for bilateral chondromalacia, was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for residuals, left olecranon fracture with retained 
foreign bodies, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5206, 5207 (2001).

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals, right distal fibula fracture with 
retained foreign bodies and limitation of ankle motion, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2001).

3.  The schedular criteria for entitlement to a disability 
rating of 30 percent for residuals, left fibula and femoral 
condyle fracture with arthritis, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2001).

4.  The rating decision of April 27, 1983, which denied 
service connection for bilateral chondromalacia, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The Board finds that the 
rating decisions and statement of the case provided to the 
veteran specifically satisfy the requirement of 38 U.S.C.A. 
§ 5103 of the new statute in that they clearly notify the 
veteran of the evidence necessary to substantiate his 
increased rating claims.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  Further, the veteran has been afforded VA 
examinations to assess the severity of his service-connected 
disabilities on appeal, and the claims file also contains a 
May 2001 private examination.  The Board thus finds that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records indicate that in September 1967 the 
veteran was injured when he stepped on a booby trap.  The 
veteran suffered multiple fragment wounds of both lower 
extremities, the buttocks, back, and left upper extremity.  
The veteran also sustained an open fracture of the left 
olecranon, left femoral condyle, and both fibulas.  An 
October 1967 hospital admission record noted that the 
veteran's wounds were healing upon admission and that the 
veteran had suffered no artery or nerve damage.  X-rays 
revealed multiple fragment wounds throughout the injured 
areas.  In January 1968 shrapnel was removed from some of the 
veteran's wounded areas under local anesthesia.  The 
veteran's September 1982 retirement examination noted a 
history of old multiple scars and shell fragment wounds.  
Service medical records indicate that the veteran is right-
handed.

I.  Left Olecranon Fracture

The veteran's left elbow disability is currently rated as 20 
percent disabling under the provisions of Diagnostic Code 
5206.  Diagnostic Code 5206 provides that limitation of 
flexion of either forearm to 90 degrees warrants a 20 percent 
evaluation, and limitation of flexion of the minor forearm to 
55 degrees warrants a 30 percent evaluation.  

Limitation of extension of either forearm to 75 degrees 
warrants a 20 percent evaluation, and limitation of extension 
of the minor forearm to 100 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent.  Range of motion 
testing in August 2000 showed left elbow flexion from 30 
degrees to 80 degrees, with 80 degrees of pronation and 
supination.  Thus, limitation of flexion of the minor forearm 
to 55 degrees or limitation of extension of the minor forearm 
to 100 degrees has not been shown.

The Board also notes that the evidence of record does not 
show that the veteran's left elbow disability is 
characterized by nonunion with false movement, as required 
for a 30 percent evaluation under Diagnostic Code 5212.  
Service medical records made no mention of nonunion with 
false movement of the left elbow, and X-rays have revealed 
only minimal arthritic changes.

The Board also finds that an evaluation in excess of 20 
percent is not warranted for the veteran's left elbow 
disability on the basis of functional loss due to pain, or on 
the basis of weakened movement, excess fatigability, or pain 
on movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202, 204-05 (1995).  The veteran has indicated 
(August 2000 VA examination) that he had intermittent left 
elbow pain ranked as 5/10 with weakness, stiffness, and lack 
of endurance.  While pain on palpation was noted, the veteran 
did have left upper extremity strength and grip strength of 
5/5.  The motor examination portion of the June 2001 VA 
peripheral nerves examination found that the veteran had 
normal strength, tone, and volume in both upper extremities.  
Accordingly, while there is some evidence of functional loss 
of the left elbow joint due to pain, this degree of 
functional loss has already been contemplated in the current 
20 percent rating, and there is no basis for a higher rating 
at this time.

II.  Right Fibula And Ankle Disability

The veteran's right fibula and ankle disability is currently 
rated as 20 percent disabling under the provisions of 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a 20 
percent evaluation (the highest rating available under 
Diagnostic Code 5271) may be assigned for marked limited 
motion of the ankle.  The normal ranges of motion of the 
ankle are 20 degrees dorsiflexion and 45 degrees plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

At the August 2000 VA examination the veteran complained of 
right ankle pain of 8/10 with weakness, stiffness, swelling, 
and lack of endurance.  He indicated that he had flare-ups 
every two to three months that lasted ten to fourteen days; 
he had to use a cane during flare-ups.  Physical examination 
of the right ankle revealed right ankle dorsiflexion to 20 
degrees, and right ankle plantar flexion to 40 degrees.

At a May 2001 private examination, the veteran complained of 
a numbing sensation in his right foot.

As noted, the veteran has already been assigned the highest 
rating available under Diagnostic Code 5271.  There is no 
evidence of ankylosis to a degree to warrant a rating in 
excess of 20 percent under Diagnostic Code 5270, and no other 
ankle diagnostic codes provide for higher ratings.  Further, 
as the veteran's right ankle disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
As such, the preponderance of the evidence is against an 
evaluation in excess of 20 percent for residuals, right 
distal fibula fracture with retained foreign bodies and 
limitation of ankle motion.

III.  Left Fibula And Femoral Condyle Fracture With Arthritis

The veteran's left fibula and femoral condyle fracture with 
arthritis is currently rated as 20 percent disabling under 
the provisions of Diagnostic Code 5262.  Under Diagnostic 
Code 5262, a 20 percent disability rating is warranted where 
there is moderate knee or ankle disability, and a 30 percent 
disability rating where there is marked knee or ankle 
disability.

At an August 2000 VA examination, the veteran complained of 
left knee pain of 5/10 with weakness and lack of endurance.  
The veteran's left knee had flexion to 150 degrees; there was 
no laxity.  The diagnosis was arthritis of the left knee.  
The veteran's left ankle demonstrated dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  

At a May 2001 private examination, the veteran complained of 
reduced mobility and "numb sensations" in his left leg.  
The veteran could only "flex the knee" to about 90 degrees.  
He had light touch sensation in the lateral aspect of his 
left lower leg.  The physician opined that the limited motion 
of the veteran's left knee was due to arthritis as opposed to 
nerve damage; as for the nerve damage and numbing sensations 
of the left thigh, the physician stated that its origin was 
unknown but could have been from the shell fragment injury.

At a June 2001 VA peripheral nerves examination, physical 
examination of the lower extremities revealed normal 
strength, tone, and volume with no evidence of amyotrophy.  
The veteran did show evidence of "giveaway" weakness when 
testing all muscle groups of all four extremities.  The 
veteran had 2+ knee jerks; limited motion of the left knee 
(flexion) was also noted.  Nerve conduction studies revealed 
mild, marginal denervation in the left lower extremity that 
"could easily be related to direct injury of the muscle as a 
result of the explosion."  Nerve conduction studies also 
revealed normal peroneal nerve conductions.  The examiner 
stated that he could find "little evidence" of any 
involvement of the veteran's nervous system.

At a July 2001 VA examination the veteran complained of 
chronic left knee pain.  He indicated that the knee 
occasionally "gives out" on him; he also indicated that he 
had left knee weakness and lack of endurance.  Physical 
examination revealed that strength in the lower extremities 
was decreased to 4/5 in the bilateral quadriceps and 
hamstrings.  The left knee had full extension; flexion was 0 
to approximately 100 degrees.  Ligaments were intact.  X-rays 
revealed arthritic changes of the left knee; numerous 
metallic shrapnel fragments were demonstrated in the soft 
tissue of the thigh and leg.  The diagnosis was degenerative 
joint disease of the left knee which had progressed since 
1999 X-rays.

The Board finds that the evidence supports a grant of 30 
percent, and no more, for the veteran's left fibula and 
femoral condyle fracture with arthritis disability.  This 
disability was originally rated under Diagnostic Code 5299, 
and was subsequently rated under Diagnostic Code 5257.  It is 
quite apparent that the veteran's disability encompasses more 
than left knee arthritis, and the RO recognized this and 
assigned the veteran's disability under the provisions of 
Diagnostic Code 5262.  The Board observes that the veteran 
has made consistent complaints of left knee, thigh, and 
hamstring pain.  The June 20001 peripheral nerves 
examination, although somewhat ambiguous, did note that the 
veteran had mild, marginal denervation in the left lower 
extremity that "could easily be related to direct injury of 
the muscle as a result of the explosion."  The July 2001 VA 
examiner stated that the veteran's left knee arthritis had 
worsened since 1999.  The Board recognizes that the evidence 
presented does not show an overall disability picture fully 
consistent with the criteria for assignment of a 30 percent 
evaluation under Diagnostic Code 5262.  Even so, the Board 
finds that the bulk of the objective medical evidence shows 
that the veteran's condition is most appropriately 
characterized as "marked."  Accordingly, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that symptomatology associated with the 
veteran's left fibula and femoral condyle fracture with 
arthritis disability more closely approximates the criteria 
under Diagnostic Code 5262 for assignment of an evaluation of 
30 percent.  38 C.F.R. § 4.7.

As the medical evidence does not show nonunion or loose 
motion of the tibia or fibula, a rating in excess of 30 
percent under Diagnostic Code 5262 is not warranted.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§  4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
acknowledges the veteran's long-term complaints of pain with 
movement of his left knee.  However, there has been no 
showing of additional functional loss due to pain that would 
further limit motion so as to result in severe limitation of 
motion as required for a higher rating under Diagnostic Codes 
5256, 5261, or any other applicable Diagnostic Codes.

IV.  Conclusion To Increased Rating Claims

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, but there is not such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant more favorable 
determinations.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's disabilities on appeal have resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  In fact, a note from the veteran's 
representative dated in September 2001 indicated that the 
veteran was gainfully employed.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

V.  CUE In The Rating Decision Of April 1983

As noted, the VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  As for this issue, the Board 
finds that the rating decision and statement of the case 
provided to the veteran specifically satisfy the requirement 
of 38 U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the evidence necessary to substantiate 
his claim of CUE in the April 1983 rating decision.  Further, 
the veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his CUE claim.  In short, the Board finds 
that the requirements of the VCAA have been satisfied for the 
veteran's CUE claim.

Prior determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
by that very fact, clear and unmistakable.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

An unappealed April 1983 rating decision denied the veteran's 
claim for service connection for a bilateral knee disability 
(chondromalacia).  The relevant evidence of record at the 
time of the April 1983 rating decision consisted of service 
medical records and a March 1983 VA examination.

Service medical records beginning in September 1967 reflect 
diagnoses of bilateral chondromalacia.  The veteran's 
September 1982 retirement examination noted bilateral 
chondromalacia of the patellas.

At a March 1983 VA examination, the veteran complained of a 
slight discomfort when on his feet and walking long 
distances.  Physical examination revealed that the knees had 
"0 to 130 degrees range of movement."  The diagnosis was 
history of chondromalacia of both knees, asymptomatic at 
present time with full range of movement and normal 
examination of the knees.

The April 1983 rating decision indicated that service 
connection was "denied for chondromalacia residuals since 
not found on last examination."  The Board finds that it was 
not unreasonable for the RO to deny service connection for 
chondromalacia of both knees, on the basis that the March 
1983 VA examination found that the veteran had no current 
disability of the knees.  It is puzzling why that  
examination could not reach that diagnosis when the condition 
had previously been found on earlier occasions.  Even if 
these circumstances should have led to additional medical 
review, the failure to have done so as a possible breach of 
the duty to assist cannot constitute CUE.  Accordingly, the 
denial of service connection for chondromalacia on the facts 
as they were presented at that time, did not involve CUE, as 
it was not undebatable that the veteran suffered from a 
current disability of the knees at the time of the April 1983 
rating decision.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals, left olecranon fracture with retained foreign 
bodies, is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals, right distal fibula fracture with retained 
foreign bodies and limitation of ankle motion, is denied.

A rating of 30 percent for residuals, left fibula and femoral 
condyle fracture with arthritis, is granted.

An April 27, 1983 rating decision, which denied service 
connection for bilateral chondromalacia, not having involved 
clear and unmistakable error, the appeal on that issue is 
denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

 

